Case 1:18-cr-10345-RGS Document 89 Filed 06/24/21 Page 1of1

BROOKLINE IMPROVEMENT COALITION, INC.
1017 Beacon Street, Brookline, Massachusetts, 02446

June 21, 2021
Presiding Judge
United States District Court
District of Massachusetts
1 Courthouse Way, Suite 9200
Boston, MA 02210

Re: Sentencing Hearing for Nicole Lescarbeau — Victim Impact Statement
Dear Honorable Court:

I am writing this victim impact statement on behalf of the Board of Directors of the Brookline
Improvement Coalition, Inc. (BIC), a Massachusetts nonprofit corporation established in May,
1980 to provide affordable housing to qualified low income tenants in the Town of Brookline.

We believe that Nicole Lescarbeau should be sentenced to prison in accordance with the severity
of her crimes which have had terrible consequences for BIC. The theft by Nicole Lescarbeau of
over $56,000 prevented BIC from acquiring several additional affordable housing units that were
offered to us by the Town of Brookline at the time her theft was discovered. Her theft severely
diminished our reserve funds that are used primarily for maintenance and repairs for our two
properties, one of which is managed for BIC by the Pine Street Inn’s Management Division.
When her theft became known, the Town’s Planning and Community Development Department,
which is in charge of awarding federal monies to various Town applicants through the
Community Development Block Grants (CDBG) program, held up our funding application until
we proved to them that we had adequate financial controls to prevent such thefts from happening
again. Perhaps the worst result for BIC was the negative effect her theft had on our reputation in
the Town of Brookline as a well- managed organization.

It concerns us greatly that Nicole took advantage of BIC when she applied for the position of
Administrator under the name of Nicole Coulibaly while she was out on bail as Nicole
Lescarbeau for a prior crime of embezzling over $1.3 M from a Boston non-profit corporation.
The Board members, some of whom are senior citizens, are angry that we were victimized by a
scam perpetrated on us by someone in whom we placed our trust.

We hope that this Honorable Court will take our victim impact statement into account when
determining the final sentencing of Nicole for her crimes.

Roger R. Lipson
President
Brookline Improvement Coalition, Inc.
